Case 2:20-mc-00027 Document 1-17 Filed 03/16/20 Page 1 of 3 Page ID #:113




          EXHIBIT 14
           Case 2:20-mc-00027 Document 1-17 Filed 03/16/20 Page 2 of 3 Page ID #:114


Alexander Rufus-Isaacs

From:                              Lee A. Sherman <LSherman@ctsclaw.com>
Sent:                              Tuesday, March 10, 2020 2:07 PM
To:                                Alexander Rufus-Isaacs
Subject:                           RE: 1782 Application


Good afternoon Alexander:

I have now had the opportunity to discuss these matters with my client. My client’s position is that she voluntarily gave
a truthful and accurate declaration in the other case based on her best recollection of the events described and if
compelled by the US District Court to testify; her testimony will be completely consistent with that position. As I
mentioned to you the other day, the declaration in question went through 3 versions with my client requesting changes
to ensure accuracy before she signed it . If she is forced to testify, I believe that will come out as well. As you are well
aware, my client did not provide any declaration to anyone involved in the UK matter and has no involvement in that
case whatsoever. Moreover, she is quite upset with the Sun’s continued threats and attempts to force her involvement
in its case. With that in mind, please be further advised that my client has also provided our office with authority to
oppose the petition to compel her testimony if filed and we will do so. However, we certainly hope it does not come to
that.

Thank you,




From: Alexander Rufus-Isaacs <aisaacs@rufuslaw.com>
Sent: Tuesday, March 10, 2020 11:12 AM
To: Lee A. Sherman <LSherman@ctsclaw.com>
Subject: RE: 1782 Application

Hi Lee, I just called your office. Please call me back. Thx Alexander

From: Lee A. Sherman <LSherman@ctsclaw.com>
Sent: Monday, March 9, 2020 4:06 PM
To: Alexander Rufus-Isaacs <aisaacs@rufuslaw.com>
Subject: Re: 1782 Application

Good afternoon Alexander: I have not. I was at funerals all weekend and so did not follow up over the weekend. I will
reach out now.

Lee

Sent from my iPhone


        On Mar 9, 2020, at 4:04 PM, Alexander Rufus-Isaacs <aisaacs@rufuslaw.com> wrote:


        Hi Lee. Any news from your client? Thx Alexander



                                                              1
  Case 2:20-mc-00027 Document 1-17 Filed 03/16/20 Page 3 of 3 Page ID #:115

From: Lee A. Sherman <LSherman@ctsclaw.com>
Sent: Friday, March 6, 2020 4:10 PM
To: Alexander Rufus-Isaacs <aisaacs@rufuslaw.com>
Subject: RE: 1782 Application

Good afternoon Alexander:

I reached out to my client yesterday following our discussion, but I have not had the opportunity to
speak with her or discuss with her the subject of our conversation. However, since I represented to you
that I would get back to you with some level of status by close of business today, I wanted to honor that
representation. I will continue trying to reach her over the weekend. In the meantime, I wonder
whether forcing my client to testify in this matter would really help your position all that much in that
she actually did review the declaration and made changes to it before signing. In any event, I do request
that if your client decides to file the petition we discussed, you provide us with a courtesy copy when
filed, so that we have an opportunity to file opposition papers (if necessary).

Thank you,

Lee

From: Alexander Rufus-Isaacs <aisaacs@rufuslaw.com>
Sent: Thursday, March 5, 2020 11:38 AM
To: Lee A. Sherman <LSherman@ctsclaw.com>
Subject: 1782 Application

Lee. Thanks for taking my call this morning. Please find attached the 1782 application and supporting
documents that we filed in Central District this morning. Please let get back to me by CoB
tomorrow. Regards, Alexander

Alexander Rufus-Isaacs
Rufus-Isaacs, Acland & Grantham, LLP
232 N. Canon Drive, Beverly Hills, CA 90210
Direct: +1 310.278.8198
Cell: +1 310.770.1307
Main: +1 310.274.3803
Fax: +1 310.860.2430
E-Mail: aisaacs@rufuslaw.com
Website: http://www.rufuslaw.com/2010/09/alexander-rufus-isaacs/

Also admitted to practice as a Barrister in England & Wales

<image001.png>

CONFIDENTIAL COMMUNICATIONS: This email may contain material that is confidential, privileged and/or attorney work
product for the sole use of the intended recipient. Any review, reliance or distribution by others or forwarding without express
permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.
TAX and BUSINESS ADVICE. Our firm does not provide tax advice. If so requested, we will refer to you to another firm that is
qualified to render such advice.




                                                               2
